   Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 1 of 14



                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA

                             *
THE JAMES MADISON PROJECT,   *
et al.,                      *
                             *
    Plaintiffs,              *
                             *
          v.                 *    Civil Action No. 17-597 (APM)
                             *
DEPARTMENT OF JUSTICE,       *    (ORAL ARGUMENTS REQUESTED)
                             *
    Defendant.               *
                             *
*   *     *     * *  *   *   *    *     *    *     *    *   *
                    PLAINTIFFS' OPPOSITION TO
    DEFENDANT’S RENEWED MOTION FOR SUMMARY JUDGMENT
       Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 2 of 14




                                               Table of Contents
BACKGROUND ................................................................................................................ 1

ARGUMENT ...................................................................................................................... 3

   THE WEINSHEIMER DECLARATION DOES NOT DEMONSTRATE THAT DOJ
   RECEIVED AUTHORIZED INSTRUCTIONS THAT THE ORDER HAD BEEN
   RESCINDED OR OTHERWISE POSTPONED AS A MATTER OF LAW................ 3

   THERE REMAINS A GENUINE ISSUE OF MATERIAL FACT IN DISPUTE
   REGARDING THE ABILITY OF DOJ TO ASSERT OTHER EXEMPTIONS IN
   ORDER TO JUSTIFY WITHHOLDING THE PAGES ................................................ 9

CONCLUSION ................................................................................................................. 10
      Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 3 of 14




                                           Table of Authorities
Cases

Citizens for Responsibility & Ethics in Wash. v. Nat’l Indian Gaming Comm’n, 467 F.
  Supp. 2d 50 (D.D.C. 2006) ............................................................................................. 7

Holcomb v. Powell, 433 F.3d 889 (D.C. Cir. 2006) ........................................................... 9

Judicial Watch, Inc. v. Dep’t of Commerce, 34 F. Supp. 2d 28 (D.D.C. 1998) ................. 8

Judicial Watch, Inc. v. Dep’t of State, 344 F. Supp. 3d 77 (D.D.C. 2018)......................... 7

Sussman v. United States Marshals Serv., 494 F.3d 1106 (D.C. Cir. 2007) ...................... 6

The James Madison Project, et al. v. Dep’t of Justice, 2019 U.S Dist. LEXIS 126575
  (D.D.C. Jul. 30, 2019) ..................................................................................... 2-4, 7, 9-10

United States v. Valencia, 2018 U.S. Dist. LEXIS 200564 (W.D. Tex. Nov. 27, 2018) ... 4


Other Authorities

https://www.whitehouse.gov/briefings-statements/statement-press-secretary-34/ (last
   accessed September 3, 2019) .......................................................................................... 3
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 4 of 14



                                      BACKGROUND

    The Plaintiffs, The James Madison Project (“JMP”) and Brad Heath (“Heath”)

(hereinafter referred to jointly as “Plaintiffs”), brought this action under the Freedom of

Information Act (“FOIA”) to accomplish what had never before been done: namely, to

secure the lawful disclosure of records memorializing the application for and issuance of

orders for surveillance by the Foreign Intelligence Surveillance Court (“FISC”). In the

context of this present case, the specific potential targets of surveillance originally at

issue in the Plaintiffs’ underlying FOIA requests were President Donald J. Trump

(“President Trump”), his presidential campaign, his private company, or his associates.

    The factual background with respect to how this litigation unfolded – including the

unprecedented disclosure by the defendant Department of Justice (“DOJ”) of four

applications made to the FISC to authorize the surveillance of Carter W. Page

(“Mr. Page”) – has already been well-documented for this Court by both parties,

see Dkt. #5 (First Amended Complaint)(filed April 15, 2017); Dkt. #40 (Defendant’s

Statement of Material Facts in Support of Defendants’ Motion for Summary Judgment)

(filed October 19, 2018); Dkt. #52 (Supplemental Statement of Material Facts in Support

of Defendant’s Renewed Motion for Summary Judgment)(filed August 30, 2019), and the

Plaintiffs have no desire to further burden it with details regarding which it is already

well aware. 1




1
 The Plaintiffs respectfully incorporate the Government’s two statements of material
facts herein by reference, subject to the caveat – as done previously, see Dkt. #42 at *2
(filed November 9, 2018) – that the Plaintiffs are only incorporating the statements to the
extent they do not constitute legal characterizations or conclusions regarding the
appropriateness of DOJ’s invocations of particular FOIA exemptions.
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 5 of 14



    In its Memorandum Opinion issued on July 30, 2019, this Court denied both parties

respective motions for summary judgment with respect to a particular issue: the 21 pages

of one FISC application for authorization for surveillance of Mr. Page (the “Pages”).

See The James Madison Project, et al. v. Dep’t of Justice, 2019 U.S Dist. LEXIS 126575

(D.D.C. Jul. 30, 2019). This Court specifically made two conclusions: (1) that DOJ had

failed to sufficiently clarify the legal impact of President Trump’s September 17, 2018,

press release ordering the declassification of the Pages (the “Order”), as well as

President Trump’s subsequent tweets possibly rescinding the declassification; and (2) that

DOJ had failed to sufficiently explain the authority of DOJ to still invoke other

exemptions to justify withholding the Pages in light of the existence of the Order.

Id., 2019 U.S. Dist. LEXIS 126575 at *2, *6, *8. 2

    DOJ has now filed a Renewed Motion for Summary Judgment (“Renewed Motion”),

complete with a declaration from G. Bradley Weinsheimer (“Weinsheimer Declaration”)

that seeks to fill in the gaps identified by this Court in its recent ruling. However, for the

reasons set forth in detail below, the Weinsheimer Declaration fails to sufficiently resolve

the factual disputes for purpose of summary judgment.

    Accordingly, this Court should deny DOJ’s Renewed Motion without prejudice and

authorize limited discovery.




2
 This Court has not yet ruled on the extent to which DOJ’s remaining redactions and/or
withholdings that the Plaintiffs are challenging were appropriate as a matter of law.
Presumably, that is a matter this Court will address once the dispute over the Pages is
resolved.


                                               2
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 6 of 14



                                       ARGUMENT

I. THE WEINSHEIMER DECLARATION DOES NOT DEMONSTRATE THAT
   DOJ RECEIVED AUTHORIZED INSTRUCTIONS THAT THE ORDER HAD
   BEEN RESCINDED OR OTHERWISE POSTPONED AS A MATTER OF
   LAW

   The Order could not have been clearer in its instructions, and bears repeating it in its

entirety if only for the sake of factual accuracy.

       At the request of a number of committees of Congress, and for reasons of
       transparency, the President has directed the Office of the Director of
       National Intelligence and the Department of Justice (including the FBI) to
       provide for the immediate declassification of the following materials: (1)
       pages 10-12 and 17-34 of the June 2017 application to the FISA court in
       the matter of Carter W. Page; (2) all FBI reports of interviews with Bruce
       G. Ohr prepared in connection with the Russia investigation; and (3) all
       FBI reports of interviews prepared in connection with all Carter Page
       FISA applications.

       In addition, President Donald J. Trump has directed the Department of
       Justice (including the FBI) to publicly release all text messages relating to
       the Russia investigation, without redaction, of James Comey, Andrew
       McCabe, Peter Strzok, Lisa Page, and Bruce Ohr.

https://www.whitehouse.gov/briefings-statements/statement-press-secretary-34/

(last accessed September 3, 2019)(emphasis added).

   This Court previously stated that, contrary to claims by DOJ, “…[i]t would appear

that the President did make ‘his intentions clear … to declassify information.’”

See The James Madison Project, 2019 U.S. Dist. LEXIS 126575 at *5. Nowhere within

the four corners of the Weinsheimer Declaration, however, does the Government ever

address whether the Order was treated by DOJ as a declassification order from the outset.

The Weinsheimer Declaration instead makes three points: (a) that DOJ did not receive

what it views to be a “declassification order” separate from the Order itself; (b) that in

subsequent discussions with unidentified White House personnel DOJ was purportedly




                                              3
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 7 of 14



informed that there was no order requiring “immediate declassification or disclosure” of

the Pages; and (c) that DOJ did not receive a separate “declassification order” in its

meeting with President Trump. See Dkt. #52-1 at ¶¶4-5.

   The Weinsheimer Declaration quite simply fails to address the initial threshold

question raised by this Court in its previous ruling, namely what basis in law DOJ had for

contending the Order was anything other than a declassification order. See The James

Madison Project, 2019 U.S. Dist. LEXIS 126575 at *4-*5. The Weinsheimer Declaration

points to no citation or source of authority demonstrating why a separate document

distinct from the Order itself was required for purposes of concluding that a

“declassification order” had been issued and required implementation. Declaration of

Bradley P. Moss at ¶9 (dated September 13, 2019)(“Moss Decl.”), attached as

Exhibit “1”. Ironically, it is the Government that has previously argued successfully that

President Trump’s mere tweets, to say nothing of an official White House press release

from the president, can carry the force of law. See United States v. Valencia, 2018 U.S.

Dist. LEXIS 200564, *18 (W.D. Tex. Nov. 27, 2018)(concluding that nothing beyond

President’s tweets was needed to legally demonstrate Matthew Whitaker had been

appointed by President Trump as acting Attorney General of United States in compliance

with legal restrictions imposed by 5 U.S.C. § 3346).

   Therefore, from the outset, the Plaintiffs respectfully submit DOJ failed to provide

this Court with clarity regarding why the Order, in and of itself, does not qualify as a

declassification order as a matter of law. Consequently, it is the Plaintiffs’ position that,

as a matter of law, the Order qualified as a declassification order.




                                               4
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 8 of 14



   To explain why the Order was not implemented, the Weinsheimer Declaration

vaguely references consultations with unidentified White House personnel. Dkt. #52-1 at

¶5. The description of those consultations leaves much to be desired. The Weinsheimer

Declaration does not provide this Court with any substantive insight into the identities

and/or positions of the White House personnel, including to what extent those individuals

provided DOJ with any basis to conclude they (the White House personnel) had been

delegated the authority to convey that the Order did not require immediate

implementation. Moss Decl. at ¶10.

   This lack of clarity is particularly important in the present case. This was not a mere

incident of subordinate Executive Branch personnel working to flesh out broad policy

guidance from the President of the United States. The Order was a declassification order

from no less an authority than President Trump himself directing the relevant agencies to

immediately declassify the Pages (among other things). Absent a proper delegation of

authority from President Trump (or his designee), the White House personnel referenced

in the Weinsheimer Declaration lacked any basis to convey to DOJ that the Order did not

require immediate implementation. To conclude otherwise would be to accept an

explanation from the Government that unidentified bureaucratic officials in the White

House overrode the Constitutional authority of President Trump to order the immediate

declassification of classified information. The Plaintiffs are willing to assume for the

moment the Government is not seriously suggesting to this Court that the unidentified

White House officials broke the law and defied President Trump’s Article II powers.




                                              5
     Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 9 of 14



   But even if these unidentified individual White House personnel held some type of

delegation of authority from President Trump, the Weinsheimer Declaration still

unequivocally fails to explain what that delegation was or if the relevant DOJ officials

ever asked the White House personnel for relevant documentation or descriptions of the

delegation of authority. Moss Decl. at ¶10. Again, the Plaintiffs are forced to reiterate the

constitutional sensitivity of the discussions referenced in the Weinsheimer Declaration,

and why this was not just another routine meeting of government officials in which their

respective authority was not of particular importance. This was a meeting to coordinate

the implementation of a declassification order issued by the Commander in Chief

himself. If the White House personnel were going to inform DOJ personnel the Order did

not require what it clearly stated was required – namely, the immediate declassification

of the Pages – then logic and the presumption of regularity, see Sussman v. United States

Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007), would suggest DOJ personnel

asked for an explanation of the White House personnel’s respective authority to

contravene the Order and the White House personnel provided DOJ with something more

substantive than their stated word. Moss Decl. at ¶11.

   To permit anything less than clarification from the Government regarding those

discrepancies would be to conclude that what the Weinsheimer Declaration describes is

unidentified bureaucrats contravening and obstructing the Article II authority of the

president of the United States with respect to declassification of the Pages. Moss Decl. at

¶11. That is a factual scenario this Court should not sanction.




                                              6
    Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 10 of 14



   The follow up question obviously becomes how this Court should require such

clarification. The Plaintiffs respectfully submit the present case satisfies the

circumstances of those rare FOIA cases in which limited discovery is appropriate due to

the absence of good faith by the Government in the sufficiency of its sworn pleadings

presented to this Court, see Citizens for Responsibility & Ethics in Wash. v. Nat’l Indian

Gaming Comm’n, 467 F. Supp. 2d 50, 56 (D.D.C. 2006)(identifying material conflict in

agency affidavits as exception to rule that such affidavits are accorded presumption of

good faith), as well as evidence of misconduct by the government in its response.

See Judicial Watch, Inc. v. Dep’t of State, 344 F. Supp. 3d 77, 80 (D.D.C. 2018)

(authorizing discovery with respect to manner in which State Department and former

Secretary of State Clinton’s personal staff handled maintenance of records on a personal

e-mail server).

   The Government has already had not one but two separate occasions in which to

respond to a specific challenge to its description of the impact of the Order. The Plaintiffs

directly challenged the Government’s description in their original opposition to DOJ’s

Motion for Summary Judgment, see Dkt. #42 at *8-*9, but the Government declined to

supplement their original sworn declarations with anything beyond legal arguments in a

reply brief, see Dkt. #43. This Court specifically highlighted the lack of supplemental

sworn declarations in its ruling denying DOJ’s previous motion for summary judgment.

See The James Madison Project, 2019 U.S. Dist. LEXIS 126575 at *4, *7. To remedy

that deficiency, the Government provided the Weinsheimer Declaration: however, for the

reasons just outlined above, supra at 4-6, that supplemental pleading still does not satisfy

the Government’s legal burden. Instead, the Weinsheimer Declaration paints a picture of




                                              7
    Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 11 of 14



what at best can only be described as bureaucratic confusion regarding the legal

implications of the Order upon its issuance, and which at worst memorializes unidentified

bureaucrats obstructing the constitutional authority of the president of the United States.

    The Plaintiffs respectfully submit that the Government should not be permitted to

delay this proceeding further in order to formulate yet another sworn declaration to once

again provide only a slightly greater amount of detail. Instead, the sensitivities of this

legal issue and the public interest in ensuring that procedures for implementing

declassification orders direct from the President of the United States warrants authorizing

limited discovery by the Plaintiffs. Moss Decl. at ¶15.

    This discovery need not be overly invasive nor extensive, and more than likely will

be confined to a narrow set of document production requests and depositions.

Specifically, the Plaintiffs propose the following:

    1) The release of any records provided to DOJ at the meetings referenced in the
       Weinsheimer Declaration that memorialized instructions, guidance or directions
       from President Trump (or his designee) to the unidentified White House
       personnel regarding their authority to convey that the Order did not have to be
       implemented; and/or

    2) Depositions of relevant DOJ personnel who attended the meetings referenced in
       the Weinsheimer Declaration for the strict purpose of addressing the threshold
       question of the extent to which DOJ confirmed the White House personnel had
       the lawful authority to convey the instructions that ran contrary to the mandate of
       the Order.

Moss Decl. at ¶16. 3



3
 It is plausible there may be issues of classification and privilege that will have to be
addressed to protect legitimate interests of the U.S. Government. See Judicial Watch, Inc.
v. Dep’t of Commerce, 34 F. Supp. 2d 28, 41 (D.D.C. 1998)(appointing magistrate judge
to closely supervise discovery). However, this discovery is not seeking the substantive
contents of the discussions referenced in the Weinsheimer Declaration but rather only
confirmation that the relevant officials in the discussions had the authority to provide
guidance that contradicted the requirements of the Order regarding declassification.


                                              8
    Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 12 of 14



   Absent this clarification through discovery, a genuine issue of material fact remains

in dispute regarding the status of the Order that precludes granting summary judgment to

the Government.

II. THERE REMAINS A GENUINE ISSUE OF MATERIAL FACT IN DISPUTE
    REGARDING THE ABILITY OF DOJ TO ASSERT OTHER EXEMPTIONS
    IN ORDER TO JUSTIFY WITHHOLDING THE PAGES

   In its previous ruling, this Court also identified the need for the Government to

provide greater clarity (through a sworn declaration) with respect to the basis or bases

upon which it was relying upon other exemptions – Exemption 3, Exemption 7(D) and

Exemption 7(E) – to continue withholding the Pages (whether in whole or in part) even if

the Order was construed as nullifying the Exemption 1 invocation. See The James

Madison Project, 2019 U.S. Dist. LEXIS 126575 at *8.

   The Weinsheimer Declaration, once again, simply does not satisfy that requirement in

any way, shape or form. The sole reference to the issue is the assertion that

Mr. Weinsheimer is not aware of any “order, guidance, policy or other facts” that prevent

DOJ from invoking other exemptions. See Dkt. #52-1 at ¶5. That was not the question

posed to DOJ by this Court, however: the ambiguity laid bare by the Order was why this

Court should view the Order’s requirement for immediate declassification of the Pages as

simultaneously not actually demanding release of the Pages subsequent to that

declassification. See The James Madison Project, 2019 U.S. Dist. LEXIS 126575 at *8.

The Weinsheimer Declaration’s statement does not clear up that ambiguity, and the

burden is on DOJ (as the movant party) to demonstrate the absence of a genuine issue of

material fact in dispute. See Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006).




                                             9
    Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 13 of 14



   The inclusion of “legal spin” by DOJ on possible alternative explanations for why the

Order would not necessarily have been meant to require public release of the Pages,

see Dkt. #52 at *5, cannot serve as a substitute for factual explanations in a sworn

declaration, as this Court has already warned the Government once before in this

litigation. See The James Madison Project, 2019 U.S. Dist. LEXIS 126575 at *4. Were

DOJ personnel informed by the White House (or President Trump directly) that the

declassification of the Pages was only designed to facilitate broader information sharing

within the Executive Branch, with Congress, and with other governmental entities and

partners? Moss Decl. at ¶13. That certainly may be the case, but the Weinsheimer

Declaration is silent on the issue.

   This continued discrepancy represents a genuine issue of material fact that needs to

be clarified, preferably through the limited discovery outlined above, before this Court

can render a determination on summary judgment.

                                      CONCLUSION

   For the foregoing reasons, DOJ’s Renewed Motion for Summary Judgment should be

denied without prejudice and this Court should authorize limited discovery.




                                            10
    Case 1:17-cv-00597-APM Document 53 Filed 09/13/19 Page 14 of 14



Date: September 13, 2019

                                   Respectfully submitted,

                                            /s/
                                   ________________________
                                   Bradley P. Moss, Esq.
                                   D.C. Bar #975905
                                   Mark S. Zaid, Esq.
                                   D.C. Bar #440532
                                   Mark S. Zaid, P.C.
                                   1250 Connecticut Avenue, N.W.
                                   Suite 700
                                   Washington, D.C. 20036
                                   (202) 454-2809
                                   (202) 330-5610 fax
                                   Brad@MarkZaid.com
                                   Mark@MarkZaid.com

                                   Attorneys for the Plaintiffs




                                  11
Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 1 of 8




                 EXHIBIT 1
    Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 2 of 8



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                 *
THE JAMES MADISON PROJECT,       *
et al.,                          *
                                 *
    Plaintiffs,                  *
                                 *
          v.                     *       Civil Action No. 17-597 (APM)
                                 *
DEPARTMENT OF JUSTICE,           *
                                 *
    Defendant.                   *
                                 *
*   *     *     *   *     *  *   *  *    *     *    *     *   *
               RULE 56(d) DECLARATION OF BRADLEY P. MOSS, ESQ.

The undersigned hereby declares as follows:

   1. I am a person over eighteen (18) years of age and competent to testify. I am

making this Declaration on personal knowledge. This Declaration is submitted in support

of the Plaintiffs’ Opposition to the Defendant’s Renewed Motion for Summary Judgment.

   2. I am one of the attorneys for the plaintiffs The James Madison Project and Brad

Heath (hereinafter referred to collectively as the “Plaintiffs”) in this matter, along with

my firm’s Managing Partner, Mark S. Zaid (“Mr. Zaid”). I am admitted to practice law in

the State of Illinois and the District of Columbia, as well as the U.S. Court of Appeals for

the D.C. Circuit and the United States District Courts for the District of Columbia,

District of Maryland and the Northern District of Illinois. I have been litigating cases

involving the federal government, including with respect to the Freedom of Information

Act (“FOIA”), since 2007. I also actively represent individuals associated with or within

the intelligence, law enforcement or military communities in administrative proceedings.

Both Mr. Zaid and I hold U.S. Government security clearances, granted by the
    Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 3 of 8



Department of Justice, for the purpose of representing specific clients, some of whose

affiliation to the U.S. Government is a classified fact.

   3. In support of its Renewed Motion for Summary Judgment (“Motion”),

see Dkt. #52 (filed August 30, 2019), the defendant Department of Justice (“DOJ”)

provided a sworn declaration from G. Bradley Weinsheimer (“Weinsheimer

Declaration”) to respond to the mandate set forth in this Court’s memorandum opinion,

issued on July 30, 2019. See Dkt. #52-1 (filed August 30, 2019). For the reasons outlined

below, the Weinsheimer Declaration simply fails to satisfy the factual disputes identified

by this Court.

   The Declassification Order

   4. On September 17, 2018, President Donald J. Trump (“President Trump”)

exercised his constitutional authority to order the immediate declassification of twenty-

one specific pages (“the Pages”) from the 412-page production of FISA records released

in this litigation and that relate to Carter W. Page (“Mr. Page)”. https://www.white

house.gov/briefings-statements/statement-press-secretary-34/ (last accessed September

10, 2019). The Pages are derived from the June 2017 FISC application regarding

Mr. Page. President Trump’s order was memorialized in a White House press release

(the “Order”).

   5. President Trump did issue a two-part tweet on September 21, 2018, in which he

stated that the Department of Justice had agreed to release an unspecified number of

documents subject to the Order. President Trump further noted, however, that due to

concerns raised about the “Russia probe” and by unidentified “Allies”, he was asking the

Inspector General (“OIG”) to review an unspecified set of documents on an expedited


                                              2
     Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 4 of 8



basis. https://www.vox.com/2018/9/21/17886720/trump-russia-declassification-order-

tweets-mueller (last accessed September 10, 2019).

    6. There is no evidence in the written record demonstrating that the documents at

issue in the two-part tweet on September 21, 2018, overlap with the Pages subject to the

Order.

    7. In the Weinsheimer Declaration, DOJ provided some more details about what

transpired “behind the scenes” in the aftermath of the issuance of the Order. The

Weinsheimer Declaration states that unidentified White House officials met with

unidentified DOJ officials (and Mr. Weinsheimer) regarding the impact of the Order. The

Weinsheimer Declaration claims that White House personnel informed DOJ “there was

no order requiring immediate declassification or disclosure of [the Carter Page

documents].” See Dkt. #52-1 at ¶5. The Weinsheimer Declaration further claims that no

separate “declassification order” was ever received by DOJ independent of the Order

itself.

    8. The Weinsheimer Declaration does not provide any factual or legal basis,

however, for concluding that the consultations described should be construed as

overruling or otherwise nullifying the declassifying impact of the Order.

    9. First, the Weinsheimer Declaration fails to address why the Order, on its own,

does not qualify as a declassification order. The text of the Order was clear and

unequivocal in expressing the order from President Trump that the Pages be immediately

declassified. The Government at no point, in either the Weinsheimer Declaration or in its

Motion, provides any authoritative basis to conclude that the Order does not, as a matter

of law, qualify as a declassification order. The Government certainly does not explain on


                                             3
     Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 5 of 8



what basis it believes a separate “declassification order” is required and has to be

submitted to DOJ independent of the issuance of the Order. It certainly may be the case

that has been routinely done in the past for purposes of documentation but that it may be

a common practice does not render it legally obligatory.

    10. Even if the Government could rectify that threshold question, the Weinsheimer

Declaration provides no information regarding the authority of the White House

personnel to convey to DOJ that the Order was not a declassification order and/or that

there was no requirement for immediate declassification. Did President Trump delegate

authority to the White House officials to state that the Order did not, in fact, have to be

implemented (at least not immediately)? Did DOJ secure clarification from White House

personnel regarding any such delegation of authority, or did they merely take their word

for it?

    11. These are not trivial questions. To the contrary, they strike at the heart of one of

the legal questions still unresolved in the present case, namely the authority of

bureaucrats in the White House and the DOJ to take actions that appear to conflict with

the clear instructions of the Commander in Chief. It is entirely possible that President

Trump (or his authorized designee) did in fact delegate necessary authority to the White

House officials in question, and that authority was properly explained to DOJ. Until such

time, however, as the Government verifies that in a sworn declaration, there remains a

genuine issue of material fact in dispute regarding the legal basis for concluding the

Order was nullified or otherwise postponed.




                                              4
    Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 6 of 8



   The Other Exemptions Invoked

   12. The Weinsheimer Declaration separately tries to address this Court’s question

regarding the Government’s ability to invoke Exemption 3 Exemption 7(C),

Exemption 7(D) and Exemption 7(E) to withhold some or all of the Pages. See Dkt. #52-

1 at ¶5. Once again, the Weinsheimer Declaration fails to live up to the standard set forth

in the case law, to say nothing of that set by this Court.

   13. The Weinsheimer Declaration simply provides nothing in the way of factual

information to resolve why this Court should construe the Order’s declassification

requirement as not also indicating that the Pages should be released subsequent to that

declassification. Although the Government posits some plausible explanations in their

Motion, see Dkt. #52 at *5, those explanations are noticeably absent from the

Weinsheimer Declaration itself. This Court already made clear once before the need for

the Government to resolve these factual disputes in sworn declarations, not in legal

pleadings, and the Weinsheimer Declaration’s factual deficiencies do not satisfy that

burden.

   Limited Discovery

   14. The Plaintiffs respectfully submit that limited discovery, consisting most likely of

document production and depositions, is warranted at this juncture. The Government has

already had two bites at the proverbial apple to resolve these factual disputes through the

submission of sworn declarations. This Court rejected the Government’s first attempt

and, for the reasons outlined above, the Plaintiffs submit that the Government still has not

sufficiently corrected the deficiencies previously identified by this Court. With due

respect, the Government should not be afforded a third chance.


                                              5
    Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 7 of 8



   15. The Plaintiffs particularly wish to reiterate the intense public interest in the

information at issue in the present case. The disclosure by DOJ of the Foreign

Intelligence Surveillance Act (“FISA”) applications targeting Mr. Page was

unprecedented and was due specifically to the initiation of the present case and similar

FOIA cases brought by other FOIA plaintiffs. Media interest in the debate over

declassification of the remaining portions of the FISA applications remains ongoing,

including with remarks by President Trump himself indicating he want to ultimately see

much (if not all) of the documentation declassified and released. https://www.washington

examiner.com/news/trump-says-everything-will-be-declassified (last accessed September

12, 2019). That the Plaintiffs are being forced to pry this information out of the

Government bit by bit is contrary to the spirit and purpose of the FOIA.

   16. The scope of the anticipated discovery need not be extensive. The Plaintiffs

would particularly seek to secure the following, which could afford this Court sufficient

information to render a determination with prejudice.

   1) Records provided to DOJ at the meetings referenced in the Weinsheimer
      Declaration that memorialized instructions, guidance or directions from President
      Trump (or his designee) to the unidentified White House personnel regarding
      their authority to convey to DOJ that the Order did not have to be implemented;

   2) Depositions of the relevant DOJ personnel who attended the meetings referenced
      in the Weinsheimer Declaration for the strict purpose of addressing the threshold
      question of the extent to which DOJ confirmed the White House personnel had
      the lawful authority to convey the instructions that ran contrary to the mandate of
      the Order.

   17. It is entirely possible that the information sought in that discovery would

ultimately demonstrate as a matter of fact and law that the Government is entitled to

summary judgment. However, absent that information, there remain genuine issues of

material fact in dispute that prohibit this Court from ruling in the Government’s favor.

                                              6
Case 1:17-cv-00597-APM Document 53-1 Filed 09/13/19 Page 8 of 8
    Case 1:17-cv-00597-APM Document 53-2 Filed 09/13/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                               *
THE JAMES MADISON PROJECT,     *
et al.,                        *
                               *
    Plaintiffs,                *
                               *
          v.                   *       Civil Action No. 17-597 (APM)
                               *
DEPARTMENT OF JUSTICE,         *
                               *
    Defendant.                 *
                               *
*   *     *     *   *  *    *  *   *   *     *    *     * *
   RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL FACTS
             IN SUPPORT OF DEFENDANT’S RENEWED MOTION
                      FOR SUMMARY JUDGMENT

   Pursuant to Local Rule 7.1 (h), the plaintiffs The James Madison Project and

Brad Heath (referred to jointly as “Plaintiffs”) respectfully respond to the defendant

Department of Justice’s Statement of Material Facts in Support of Defendant’s Renewed

Motion for Summary Judgment.

   40. The Plaintiffs dispute this statement, as it implicates a legal conclusion at issue in

the present case.

   41. The Plaintiffs do not dispute the recitation of these statements, except to the

extent they constitute legal conclusions or characterizations regarding the extent to which

the White House press release constituted a declassification order and/or that the White

House personnel had the authority to convey that the White House press release had been

rescinded as a matter of law with respect to declassification.
    Case 1:17-cv-00597-APM Document 53-2 Filed 09/13/19 Page 2 of 2



   42. The Plaintiffs do not dispute the recitation of these statements, except to the

extent they constitute legal conclusions or characterizations regarding the extent to which

the White House press release constituted a declassification order and/or that the White

House press release had been rescinded as a matter of law with respect to

declassification.

   43. The Plaintiffs dispute this statement.

Date: September 13, 2019


                                                Respectfully submitted,

                                                       /s/
                                                ___________________
                                                Bradley P. Moss, Esq.
                                                D.C. Bar #975905
                                                Mark S. Zaid, Esq.
                                                D.C. Bar #440532
                                                Mark S. Zaid, P.C.
                                                1250 Connecticut Avenue, N.W.
                                                Suite 700
                                                Washington, D.C. 20036
                                                (202) 454-2809
                                                (202) 330-5610 fax
                                                Brad@MarkZaid.com
                                                Mark@MarkZaid.com

                                                Attorneys for the Plaintiffs




                                                2
    Case 1:17-cv-00597-APM Document 53-3 Filed 09/13/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                       *
THE JAMES MADISON PROJECT,             *
et al.,                                *
                                       *
     Plaintiffs,                       *
                                       *
           v.                          *          Civil Action No. 17-597 (APM)
                                       *
DEPARTMENT OF JUSTICE,                 *
                                       *
     Defendant.                        *
                                       *
*    *     *       *   *    *    *     *  *       *     *     *    *    *
                                       ORDER

    Upon consideration of Defendant’s Renewed Motion for Summary Judgment, and the

entire record herein, it is this ______ day of _________________ 2019, hereby

    ORDERED, that Defendant’s Motion is denied.




                                     _________________________________________
                                     UNITED STATES DISTRICT JUDGE
